DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 1 and 11 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Goldberg et al. (US Patent No. 6,819,783); Dehlin (US Patent Application Publication No.2006/0010400) and Westerman et al. (US Patent Application Publication No. 2008/0036743) combination fail to disclose or suggest one or more of the features of the independent claims 1 and 11.
In summary, Goldberg discloses interaction elements, beside the image selection interaction, allows a patron to further gain more benefit from the post-captured images by edit, re-format, or transmit them according to the patron’s specific desires.
Dehlin discloses detecting gestures made with a user's hands and fingers to interact with a virtual environment displayed on an interactive display surface, and more specifically, pertains to controlling software applications or the display of images on the display surface using natural hand or finger motions proximate to the display surface.
Westerman teaches different gesture can be utilized with multiple sensing device and a different action related to different modes of operation.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 1 and similarly recited in independent claims 9, 17 and 25.
Specifically, the prior arts fail to teach a computer-implemented method of interacting with a user interface comprising: detecting at least one user in a first image obtained from a camera; in response to detecting the at least one user, performing facial recognition to determine an identity of a first user from the first image; determining one or more interaction elements from a plurality of interaction elements based, at least in part, on the determined identity of the first user, wherein the one or more interaction elements of the plurality of interaction elements are different from and are associated with different functions than other interaction elements of the plurality of interaction elements that are associated with one or more different users; causing the user interface to display the determined one or more interaction elements; detecting, from at least a second image obtained from the camera, a gesture of the first user; and outputting an application control based on the detected gesture. The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 2-8, 10-16, 18-24, 26-30 and 33-34 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171